Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ROGER C. KNAPP (Reg. No. 46836) on 3/9/2022.
1. In claim 1, line 11, delete "or silicon" -- after "boron".
2. Cancel claim 4.
3 . In claim 16, line 5, delete "first dielectric layer" and insert -- " first dielectric layer;" -- after "opening in the".
4. To change the title to “Contact Plug With Impurity Variation”.
3 . In claim 21, line 2 and line 3, delete "boron or silicon impurities" and insert -- " boron or oxygen impurities" -- after "first concentration of" and "second concentration of" respectively.

Allowable Subject Matter
Claims 1-3, 5-16, 18-21 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the second concentration of the first impurity is less than the first concentration of the first impurity” when taken in combination with all the remaining limitations of the independent claim.
claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein an upper surface of the first conductive layer is recessed from an upper surface of the first conductive layer” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first conductive layer having a second concentration of boron impurities at a second point on the sidewall of the opening in the first dielectric layer, the first point being higher than the second point, the first concentration being less than the second concentration” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2011/0256717 A1 (“Choi”) is hereby cited as the closest prior art. Figure 2-3 of Choi discloses a dielectric layer (120), a contact plug (142+144), conductive layer (134) with boron (B.sub.2H.sub.6, para 46).
However, the above prior art by itself or in combination with other arts does not teach the above limitations for claim 1 or claim 10 or claim 16. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claims 1, 10 and 16 are allowed.
Dependent claims 2-3, 5-9, 11-15, 18-21 are allowed as those inherit the allowable subject matters from claims 1, 10 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2819                                                                                                                                                                                                        

/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819